Citation Nr: 1642687	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13- 25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Consolidated Payment Center in 
Fort Harrison, Montana


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Scottsdale Healthcare Osborn Medical Center from November 5, 2012 to November 10, 2012.

(The issue of entitlement to service connection for a right hip disability will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to January 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 administrative decision by the Department of Veterans Affairs (VA) Consolidated Payment Center (CPC) in Fort Harrison, Montana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran has filed for payment of or reimbursement for medical expenses incurred at Scottsdale Healthcare Osborn Medical Center from November 5, 2012 to November 10, 2012.  The CPC denied the claim because their records show that the Veteran has coverage under Medicare Parts A and B which would have covered the treatment received.  Unfortunately, the Board must remand the appeal because the record before the Board is woefully incomplete.  

The record does not contain the claim for payment or reimbursement or treatment notes or billing information relevant to the Veteran's hospitalization at Scottsdale Healthcare Osborn Medical Center.  Moreover, a copy of the February 2013 administrative decision issued by the CPC is not of record.  Finally, the August 2013 statement of the case states that "according to [CPC] records" the Veteran has Medicare Part A and Part B coverage, but while the Veteran's written submissions acknowledge Medicare coverage, the records to which CPC refers are not in the file before the Board.   




Accordingly, this case is REMANDED to the CPC in Fort Harrison, Montana for the following actions:

1.  The CPC should undertake appropriate development to associate with the claims file any outstanding records pertinent to the Veteran's claim, including, but not limited to:
a. A copy of the claim for benefits and the associated treatment notes and/or billing statements related to the Veteran's November 2012 treatment at Scottsdale Healthcare Osborn Medical Center;

b. A copy of the February 2013 administrative decision;

c. Records pertaining to the Veteran's Medicare Part A and Part B coverage.

All requests and responses, positive and negative, must be documented in the claims file.

2.  The CPC should also undertake any other development it determines to be warranted.

3.  Then, the CPC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





